Van Syckel, J.
(dissenting).
This is an action by Lillie Campbell, the beneficiary named in a certain benefit certificate issued by the plaintiff to her late husband, John G-. Campbell, by virtue of his having become a member of the said supreme council, a fraternal organization, located in this state.
Neither the benefit certificate nor the by-laws of the order-contained any provision whatever with reference to suicide.
On the trial of the cause there was testimony tending to show that John G-. Campbell committed suicide, and also that he was irresponsible mentally at the time of his self-destruction.
At the conclusion of the testimony the court directed the jury to render a verdict for the plaintiff, although the defendant requested the court to charge the jury that if the said- Campbell committed suicide while he was of sound mind, there should be a verdict for the defendant.
The bill of exceptions and the assignment of errors present the question whether the request of the defendant was properly refused.
Campbell named the plaintiff, who was his wife, as the beneficiary on the certificate, but he had the right, at any time, to change the beneficiary without her consent.
It seems clear, therefore, that the plaintiff had no vested interest in the certificate, and so the cases hold. Masonic Mutual v. Burkhart, 110 Ind. 189; Hollenbery v. District No. 1, 94 N. Y. 581; Knights v. Watson, 64 N. H. 517.
The case, therefore, turns upon the question whether the *287plaintiff was entitled to a verdict if Campbell, while of sound mind, committed suicide.
In the recent ease of Ritter v. Mutual Life Insurance Co., reported in 169 U. S. 139, this question is discussed with much ability.
Mr. Justice Harlan, who delivered the opinion of the court, said:
“It is contended that the trial court erred in saying to the jury, as, in effect, it did, that intentional self-destruction, the assured being of sound mind, is, in itself, a defence to an action upon a life policy, even if such policy does not, in express words, declare that it shall be void in the event of self-destruction, when the assured is in sound mind. But is it not an implied condition of such a policy that the assured will not purposely, when in sound mind, take his own life, but will leave the event of his death to depend upon some cause other than willful, deliberate self-destruction ? Looking * at the nature and object of life insurance, can it be supposed to be within the contemplation of either party to the contract that the company shall be liable upon its promise to pay where the assured, in sound mind, by destroying his own life, intentionally precipitates the event upon the happening of which such liability was to arise?
“If a person should apply for a policy expressly providing that the company should pay the sum named if, or in the event, the assured, at any time during the continuance of the contract, committed self-destruction, being at the same time of sound mind, it is reasonably certain that the application would be instantly rejected. It is impossible to suppose that an application of that character would be granted. If experience justifies this view, it would follow that a policy stipulating generally for the payment' of the sum named in it upon the death of the assured, should not be interpreted as intended to cover the event of death caused directly and intentionally by self-destruction, whilst the assured was of sound mind, but only death occurring in the ordinary course *288of life. * * * In the ease of fire insurance it is well settled that, although a policy in the usual form, indemnifying against loss by fire, may cover a loss attributable merely to negligence or carelessness of the insured, unaffected by fraud or design, it will not cover a destruction of the property by the willful act of the assured himself in setting fire to it, not for the purpose of avoiding a peril of a worse kind, but with the intention of simply effecting its destruction. Much more should it be held that it is not contemplated by a policy taken out by the person whose life is insured, stipulating for the payment of a named sum to himself, his executors, administrators or assigns, that the company should be liable if his death was intentionally caused by himself- when in sound mind. When the'policy is silent as to suicide, it is to be taken that the subject of the insurance — that is, the life of the assured — shall not be intentionally and directly, with whatever motive, destroyed by him when in sound mind. To hold otherwise is to say that the occurrence of the event, upon the happening of which the company undertook to pay, was' to be left to his option. That view is against the very essence of the contract.
“There is another consideration supporting the contention that death intentionally caused by the act of the assured, when in sound mind, the policy being silent as to suicide, is not to be deemed to have been within the contemplation of the parties — that is, that a different view would attribute to them a purpose to make a contract that could not be enforced without injury to the public. A contract, the tendency of which is to endanger the public interests, or injuriously affect the public good, or which is subversive of sound morality, ought never to receive the sanction of a court of justice, or bfe made the foundation of its judgment.
“If, therefore, a policy, taken out by a person whose life is insured and in which the sum named is made payable to himself, his executors, administrators or assigns, expressly provided for the payment of the sum stipulated when or if the assured, in sound mind, took his own life, the contract, even if not prohibited by statute, would be held to be against *289public policy, in that it tempted or encouraged the assured to commit suicide in order to make provision for those dependent upon him or to whom he was indebted.
"Is the case any different in principle, if such policy is silent as to suicide, and the event insured against — the death of the assured — is brought about by his willful, deliberate act when in sound mind?”
Mr. Justice Harlan fortifies his conclusions by reference to many cases cited and discussed in his opinion.
I concur in the views he has so forcibly expressed,
Death, in its commonly understood acceptation, does not include death by one’s 'own hand. Additional words must be used to convey the fact that it was death by self-destruction.
It is not necessary for the defence in this case to import additional words into this contract, or in any respect add to its terms.
In property insurance the recognized defence that the assured willfully set fire to the subject of the insurance, does not write any new condition in the policy. Its correct construction, as written, forbids recovery upon it.
So the reasonable and just interpretation of the'language used in the benefit certificate in this case precludes the idea that the death of Campbell., by his own hand, while of sound mind, was the death to which the insurance applied.
Such insurance, if expressed in the certificate, I think could not be a legal basis of action, and if unexpressed, it can have no greater legal value.
In my judgment the Ritter case was decided in accordance with the correct rules' of interpretation and with well-reeognized legal principles.
It is a general rule that a man cannot make a profit or gain an advantage by his own wrongful act, and a right of action to a third person who had no vested .interest in the contract should not be permitted to arise out of the wrongful act of the insured.
Recovery in this case is, to some extent, an encouragement of suicide.
My conclusion is that the questions whether the assured *290committed suicide, and whether he was of sound mind at the time, should have been submitted to the jury.
The trial court erred in directing a verdict for the plaintiff, and therefore the judgment should be reversed.
The judges who voted to reverse concur in this opinion.
For affirmance — Dixon, Gaeeison, Collins, Poet, Gaeeetson, Bogeet, Keuegee, Veedenbuegh, Vooehees. 9.
For reversal — The Chancelloe, Van Syckel, Gummeee, Hendeickson, Adams, Veoom. 6.